DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Response to Arguments
	112 Rejection:
	The rejection of claim 14 under 35 USC § 112(b) has been withdrawn.

Prior Art Rejection
In regards to claim 1, the Applicant’s arguments regarding the mud motors 35 and 35’ of Marchand '749 being different embodiments have been considered but are moot due to a different interpretation of Marchand’749 in the rejection below. The rejection relies on the embodiment of Figure 11 of Marchand '749 which discloses mud motor 35’.
 The Applicant further argues that the combination of Marchand’749 and Marchand’232 does not teach or suggest “a bearing assembly configured to provide a first flowpath extending into a central passage of a bearing mandrel and a second flowpath extending through a bearing disposed in an annular bearing compartment extending radially between the bearing mandrel and the bearing housing, and where a plurality of rotary seals are positioned radially between the bearing housing and bearing mandrel to form a sealed chamber that is spaced from the bearing and sealed from the bearing compartment”.
The combination of the combination of Marchand’749 and Marchand’232 does teach the above limitation.  Marchand’749 discloses a first flowpath extending into a central passage of the bearing mandrel  which are ports 222 that connect annulus 150 with central passage 221 (Fig.11, pp[0051]). Marchand’ 749 further teaches a second flowpath separate from the first flowpath that extends into and through  an annular bearing compartment extending radially between an outer surface of the bearing mandrel and an inner surface of the bearing housing and contacts a bearing of the bearing assembly that is disposed radially between the bearing mandrel and the bearing housing. The “second flowpath” is which is port 222’ in the lower end 220b of mandrel 220’. The port 222’ extends into and through lower annulus 252 (annular bearing compartment) containing bearing 262’ and further extends from an outer surface of mandrel 220’ (Fig. 11, pp[0057]). Furthermore, port 222’ “contacts” a bearing if the bearing assembly because a portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′. Therefore, port 222’ indirectly “contacts” the bearings 260′, 261′ and 262′ via fluid flow.
Marchand’ 749 does not teach “a sealed chamber that is spaced from the bearing and sealed from the bearing compartment”. However, this limitation is taught by Marchand’232 which discloses sealing rings 50, 60, 63 forming a plurality of sealed chambers that are spaced apart from bearings 32, 34, 42, and 44 (Fig. 3) and is seal via seal 65 (Fig. 4) from the annular space 66 (bearing compartment) (Fig. 3, 4, pp[0034]).
The combination of Marchand’749 and Marchand’232 is proper because both inventions are drawn to mud-lubricated bearing assembly for a downhole motor and seals of Marchand’ 232 will minimize leakage of drilling fluid such that all or substantially all of the fluid exiting the bearings of Marchand’749 is redirected through the appropriate flow passage (i.e. 222’ Marchand’749)   in the mandrel  to join the main flow of fluid in mandrel bore and to proceed onward toward the bit (pp[0039] of Marchand’232). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. Publication No.20160237749) in view of Marchand (U.S. Publication No. 20140037232)(hereinafter Marchand’232).
In regards to claim 1, Marchand teaches a downhole motor for directional drilling (Fig. 111, Abstract, pp [0057]: mud motor 35’), comprising:
a driveshaft assembly including a driveshaft housing and a driveshaft rotatably disposed within the driveshaft housing (Fig. 11, pp[0037]: driveshaft assembly 100 having outer housing 110 and driveshaft 120.); and
a bearing assembly including a bearing housing and a bearing mandrel rotatably disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a drill bit (Fig. 11, pp[0046]-[0047],[0050], [0057]: bearing assembly 200’ with housing 210 and mandrel 220’ coupling with a drill bit at 220b);
wherein the bearing assembly is configured to provide a first flowpath extending into a central passage of the bearing mandrel from an annulus formed between the bearing mandrel and the bearing housing (Fig.11, pp[0051]: ports 222 connecting annulus 150 with central passage 221) and a second flowpath separate from the first flowpath (Fig. 11, pp[0057]: lower end 220b of mandrel 220’ includes port 222’ which is in contact with the section containing lower radial bearing 262’), that extends into and through  an annular bearing compartment (lower 222’ extends into and through lower annulus 252 containing bearing 262’; Fig. 11) extending radially between an outer surface of the bearing mandrel (port 222’ at lower end 220b extends from an outer surface of mandrel 220’ as shown; Fig. 11) and an inner surface of the bearing housing (210; Fig. 11) and contacts a bearing of the bearing assembly that is disposed radially between the bearing mandrel and the bearing housing (Fig. 11, pp[0057]: lower end 220b of mandrel 220’ includes port 222’ which is in contact with the section containing lower radial bearing 262’.  A portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′.).
Marchand fails to further disclose wherein a plurality of rotary seals are positioned radially between the bearing mandrel and the bearing housing to form a sealed chamber that is spaced from the bearing of the bearing assembly and sealed from the bearing compartment.
Marchand’232, drawn to a bearing assembly for a downhole motor, discloses a plurality of rotary seals (Figs. 2, 3, 4, pp[0032]-[0035]: sealing rings 50, 60, 63 forming a plurality of sealed chambers) are positioned radially between the bearing mandrel (10) and the bearing housing (20) to form a sealed chamber that is spaced from the bearing (32, 34, 42, and 44; Fig. 3) of the bearing assembly (100) and sealed (via seal 65; Fig. 4) from the bearing compartment (annular space 66; Fig. 3, 4, pp[0034]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the motor of Marchand with the sealing elements of Marchand’232 in order to minimize leakage of drilling fluid and prevent drilling fluid from escaping into the well bore (Abstract, pp[0005], [0039]).

In regards to claim 2, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further discloses wherein the bearing comprises a ball bearing (Fig. 11, pp [0056]: radial bearing 262 is a ball bearing).

In regards to claim 3, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further discloses wherein the bearing comprises a thrust bearing (Fig. 11, pp[0056]: thrust bearing 261).

In regards to claim 4, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1. 
In light of the modification made to claim 1, Marchand’232 further discloses a flow restrictor positioned radially between the bearing mandrel and the bearing housing, wherein the flow restrictor is configured to restrict fluid flow through the second flowpath (pp[0037]-[0039]: seal ring 60 serves as a flow restrictor sleeve).

In regards to claim 5, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further teaches that the motor is configured to permit selective adjustment of a bend formed between a central axis of the driveshaft housing and a central axis of the bearing housing (Fig. 11, pp[0058]-[0061]:bend adjustment assembly 300).

In regards to claim 6, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further teaches wherein the second flowpath re-enters the first flowpath before passing through the drill bit (Fig. 11, pp [0057]: ports 222 proximal to lower end 220b).


In regards to claim 7, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand’232 further discloses wherein the sealed chamber comprises radial bushings (pp[0040]:bushing type bearing).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the bushing type bearing of Marchand’232 in in order to facilitate in adequate fluid flow (pp[0040]).

In regards to claim 8, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand’232 further discloses wherein the sealed chamber comprises a hard-faced flow restrictor sleeve (pp[0037]-(0039]: seal ring 60 serves as a flow restrictor sleeve and may be fabricated as hard-facing (pp[0033])).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the hard-facing seal of Marchand’232 in order to provide seal surface with wear resistance (pp[0033]).
In regards to claim 10, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand’232 further discloses a flow control mechanism configured to regulate at least one of a fluid pressure and a fluid flowrate along the second flowpath (pp[0037]-[0039]: seal ring 60 serves as a flow restrictor sleeve).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the seal ring of Marchand’232 in order to control the direction of flow of the fluid (pp[0039]).
In regards to claim 11, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 10.
Marchand’232 further teaches wherein the flow control mechanism is mechanically or hydraulically biased to control the fluid pressure or the fluid flowrate through the second flowpath (pp[0038]: seal ring 60 is mechanically biased by springs 70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the with the biasing means of Marchand’232 in order to maintain mating engagement of the seal with the sealing surface in order to prevent fluid leakage (pp[0038]).

In regards to claim 12, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further discloses a port formed in the bearing mandrel comprising a nozzle configured to regulate the pressure or flowrate through the second flowpath (Fig. 11, pp[0057]: ports 222 near lower end 220b shown as nozzles.).


In regards to claim 13, the combination of Marchand and Marchand’232 teaches the down hole motor of claim 1.
Marchand further teaches a bend adjustment assembly including a first position that provides a first deflection angle between a longitudinal axis of the driveshaft housing and a longitudinal axis of the bearing mandrel, and a second position that provides a second deflection angle between the longitudinal axis of the driveshaft housing and the longitudinal axis of the bearing mandrel that is different from the first deflection angle (Fig. 4, pp[0058]-[0061]: bend adjustment assembly 300); and an actuator assembly positioned in the sealed chamber configured to shift the bend adjustment assembly between the first position and the second position (pp[0061]: offset connector 312).

In regards to claim 14, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 13.
Marchand further discloses wherein the actuator assembly comprises: 
an actuator housing through which the bearing mandrel extends (Fig. 6, pp[0062]:lower housing 116);
 an actuator piston coupled to the actuator housing, wherein the actuator piston comprises a first plurality of teeth (Figs. 9-10, pp[0062]-(0065]: connector 118 with teeth 326); and
a teeth ring coupled to the bearing mandrel and comprising a second plurality of teeth (Figs. 9-10,pp[0065]: ring 320 with teeth 327);
wherein the actuator piston is configured to matingly engage the first plurality of teeth with the second plurality of teeth of the teeth ring to transfer torque between the actuator housing and the bearing mandrel in response to the change in at least one of flowrate and pressure of a drilling fluid supplied to the downhole motor (pp[0066]: controlled via bend adjustment assembly 300 which is controlled by flowrate of drilling fluid).                       



In regards to claim 30, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further teaches wherein: the first flowpath extends into the central passage of the bearing mandrel from a first port of the bearing mandrel (Fig.11, pp[0051]: ports 222 connecting annulus 150 with central passage 221); and 
the second flowpath extends into the central passage of the bearing mandrel from a second port of the bearing mandrel that is axially spaced from the first port, and wherein the bearing is located axially between the first port and the second port (Fig. 11, pp[0057]: lower end 220b of mandrel 220’ includes port 222’ which is in contact with the section containing lower radial bearing 262’.  A portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. Publication No.20160237749) in view of Marchand (U.S. Publication No. 20140037232)(hereinafter Marchand’232) and in further view of Peterson (U.S. Publication No. 20150345548).
In regards to claim 9, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
The combination of Marchand and Marchand’232 fails to teach wherein the sealed chamber comprises polycrystalline diamond compact (PDC) radial bearings.
 However, Marchand discloses the use of any suitable type of radial bearings (pp[0056]).
Peterson teaches the use of radial bearings in drillstrings which may be PDC bearings (pp[0003]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with polycrystalline diamond compact (PDC) radial bearings as taught by Peterson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the PDC radial bearing of Peterson can be substituted for the radial bearing of Marchand as another known generic bearing used in the art which yields the same predictable results of supporting radial loads.

Allowable Subject Matter
Claims 15, 17-29 and 31 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                           

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676